Case: 19-30256      Document: 00515115385         Page: 1    Date Filed: 09/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals
                                    No. 19-30256                               Fifth Circuit

                                  Summary Calendar                           FILED
                                                                    September 12, 2019
                                                                        Lyle W. Cayce
PHILLIS CONE,                                                                Clerk

              Plaintiff - Appellant

v.

DG LOUISIANA, L.L.C., incorrectly captioned Dollar General Corporation,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-1247


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Phillis Cone brought this action against Dollar General for injuries
allegedly sustained during a slip-and-fall in the potato chip aisle at a Dollar
General store in Bush, Louisiana. The district court granted summary
judgment for Dollar General and Cone appealed. We affirm for essentially the
reasons stated by the district court.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.